DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
the claim recites the method “comprising” at lines 1 and 9.   
“and” follows the annealing step, but the claim recites an additional step of measuring a thermal shrinkage.
Appropriate correction is required.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “obtaining a glass sheet having a β-OH value of less than 0.2/mm and a thermal shrinkage rate of 15ppm or less” appears to be associated with the cutting step. It is unclear how cutting the glass sheet results in these values.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (WO 2016/185976 machine translation provided). Saito teaches a method for manufacturing a glass sheet, comprising a melting step of melting, in an electric melting furnace (page 2 7th passage, the eleventh aspect; page 5 8th passage), a glass batch prepared so as to give glass comprising 0-3 mass% of B2O3 (i.e. <0.1 mol% on page 2 top 3 passages), and a forming step of forming molten glass into a sheet-shaped glass (“overflow down draw method” page 2 7th passage). Saito further teaches the glass sheet has a β-OH value of less than 0.2/mm (page 1 9th passage) and a thermal shrinkage rate of 15ppm or less (page 5 9th passage). Saito further teaches an annealing step of annealing the sheet-shaped glass in an annealing furnace (page 5 9th passage). Saito also suggests a step of measuring a thermal shrinkage rate of the glass sheet (page 7 7th passage) and adjusting a cooling rate of the glass in the annealing step to effect a lowering of the thermal shrinkage rate, if the thermal shrinkage rate is too large (which implies a comparison to a target value). Saito essentially teaches the cooling rate can be adjusted depending on a variation in thermal shrinkage rate with respect to a target value (page 5 9th passage). Saito doesn’t specify a cutting step of cutting the annealing sheet-shaped glass into predetermined dimensions. However, the process of overflow down draw produces a continuous glass ribbon, and Saito teaches producing individual glass substrates for displays (top two passages on page 1); thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a cutting step for the annealed glass ribbon in the method of Saito, so as to provide for individual glass substrates to be used in displays.  
Regarding claim 2, Saito teaches several glass sheets substantially free of B2O3, examples 1-2, 8-14, 18 and 20-22 (table 1).
Regarding claims 3 and 8, Saito teaches adjusting cooling rate of the glass in the annealing step to achieve a desired thermal shrinkage rate (i.e. 15ppm or 12 ppm), which suggest the variation in the thermal shrinkage rate is ±1 ppm or less of a target value (page 5 9th passage).
Regarding claim 7, Saito teaches the glass sheet has a thickness of 0.7mm or less (page 5 10th passage).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (WO 2016/185976 machine translation provided) as applied to claim 1 above, and further in view of Kato et al. (2009/0170684). Saito doesn’t specify a cooling rate from an annealing point. Kato teaches the thermal shrinkage value of a glass substrate is affected by the cooling rate of the glass ([0016]). Kato specifies an average cooling rate from an annealing point to a temperature cooled by 100°C from the annealing temperature is 300°C/min or more ([0022]). Kato teaches this provides for a variation in thermal shrinkage due to fluctuation of producing conditions becomes smaller ([0065]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar cooling rate of 300°C/min or more from an annealing point to a temperature cooled by 100°C from the annealing point in the process of Saito, so as to provide for a variation in thermal shrinkage due to fluctuation of producing conditions that is smaller, as taught by Kato.
Regarding claim 6, Like Saito, Kato similar teaches forming the sheet shaped glass using an overflow down draw process ([0062]) and cutting the sheet shaped glass into glass sheets ([0072]), thereby providing for glass sheet having a width of 1500mm or more and length of 1850mm or more ([0071]). Kato teaches the cooling rate allows for smaller thermal shrinkage variation when production conditions fluctuates, it would have been obvious to one of ordinary skill in the art to have provides similar sized glass sheets a width of 1500mm or more and length of 1850mm or more, as the glass substrates are being used for flat displays, and Kato’s cooling rate allows for larger glass substrates to be produced with smaller thermal shrinkage variation.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (WO 2016/185976 machine translation provided) as applied to claim 1 above, and further in view of Hayashi (WO 2016/143665 machine translation provided). Saito teaches the forming step comprises performing down-draw forming (page 2 10th passage, page 5 last passage). Saito also teaches lengthening the annealing furnace (page 5 9th passage), but doesn’t specify a length. Hayashi similarly teaches a method for forming a glass sheet using a down drawn method (page 5 12th passage). Hayashi also teaches glass sheet having a low heat shrinkage is required for glass sheets used in display glass, such as OLED displays (page 5 11th passage starting with “Recently, OLED”) and suggests using annealing furnaces having a length of 3 m or more for achieving the low shrinkage values (page 5 13th passage). Accordingly, it would have been obvious to one of ordinary skill in the art to have utilized an annealing furnace with a length of 3m or more to produce a glass sheet having a low thermal shrinkage value, as taught by Hayashi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741